SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-146744 MACH ONE CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 88-0338837 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 974 Silver Beach Road, Belgium, WI 53004 (Address of principal executive offices) (888) 400-7179 (Issuer's telephone number) 6430 Congress Drive, West Bend, WI 53095 (Former name, former address and former fiscal year, if applicable) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act. Yes ¨ No x As of August 16, 2010, 387,575,358 shares of common stock were outstanding. MACH ONE CORPORATION Index Part I - FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009 (audited) 2 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Qualitative and Quantitative Disclosures about Market Risk 20 Item 4 Controls and Procedures 20 Part II - OTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 22 Item 4 Submission of Matters of a Vote of Security Holders 22 Item 5 Other Information 22 Item 6 Exhibits 22 Signatures Exhibits MACH ONE CORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Accounts receivable pledged as collateral - Marketable securities - Inventory Current assets of discontinued operation Other current assets Total Current Assets Property and equipment, net Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued compensation Accrued interest Current liabilities of discontinued operation Short-term notes payable and other debt Deferred revenue Current portion of long-term debt obligations Total Current Liabilities Long-term debt, net of current portion STOCKHOLDERS' DEFICIT Preferred stock, $.05 par value, 10,500,000 shares authorized, 740,000 and 2,500,000 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively, liquidation preference of $620,000 and $1,500,000 at June 30, 2010 and December 31, 2009, respectively Common stock, $.001 par value, 500,000,000 shares authorized, 360,612,354 and 181,346,946 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss - ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 MACH ONE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended June 30, Six months ended June 30, Sales, net $ Cost of goods sold Gross profit Operating expenses Goodwill and intangible asset impairment Loss from continuing operations ) Other expense: Realized loss on sale of marketable securities - ) ) ) Interest expense ) Total other expense ) Loss from continuing operations before provision for income taxes ) Income tax provision - Net loss from continuing operations ) Less: Net loss attributable to non-controlling interest in variable interest entity - - Net loss from continuing operations attributable to Mach One Corporation ) (Loss) income from discontinued operations, net of income tax benefit of $0 and $0, respectively ) Net loss attributable to Mach One Corporation $ ) $ ) $ ) $ ) Net loss from continuing operations attributable to Mach One Corporation per common share (basic and diluted) $
